DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figures 21-22B are objected to because they depict a “piece member” of the “related art” as expressly indicated in the BRIEF DESCRIPTION OF DRAWINGS section of the instant written description.  Figures 21-22b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heck et al. (U.S. P.G. Publication No. 2016/0273633 A1).
Regarding claim 1:
A piece type ball screw (10) comprising: 
a screw shaft (12) with a spiral external thread groove (18) on an outer peripheral surface (at 20; FIG. 1), a nut (14) which is fitted onto the screw shaft (depicted in FIG. 1; ¶[0025]) and has a spiral internal thread groove (24) on an inner peripheral surface (at 26; FIG. 1), 
a plurality of rolling elements (30) rotatably arranged in a track path (28) formed between the external thread groove and the internal thread groove (¶ [0025], “The external groove 18 of the screw 12 is radially aligned in mirrored relation with the internal groove 24 of the nut 14 upon assembly to form a plurality of ball raceways 28, in which, a plurality of balls 30 are received for circulation therethrough”); and 
a piece member (32; FIG. 3-7) which is attached to the nut and connects the internal thread grooves to each other (via return groove 40; ¶ [0027], “The body 34 includes an arcuate, generally s-shaped, radially inwardly facing passage, channel, or groove 40, which, when the insert 32 is fixed in place within the bore 22 of the nut 14, faces radially inwardly toward the central axis 16 and extends diagonally relative to the central axis 16 of the nut and screw 12 to bridge the immediately axially adjacent turns 24a, 24b of the nut groove 24”), 
wherein the piece member includes a piece body (34) in which a return groove (40) connecting the internal thread grooves is formed (depicted in FIG. 4; ¶ [0027]) and a pair of engaging portions (36, 38) which are provided on the piece body, extend in opposite directions in a circumferential direction of the nut (FIG. 1 depicts the engaging portions extending in opposite directions along the track path 28 i.e. in the circumferential direction), and engage with the internal thread groove of the nut (¶ [0006], “The intended function of the legs is to come into play only during a failure scenario, such as if some or all of the balls were inadvertently fall out of the assembly. During such as failure, the legs are intended to serve as a backup sliding surface between the nut and screw to prevent freewheeling of the screw relative to the 
a joint portion (52) between the piece body and the engaging portion has a fillet shape (r; FIG. 7).
Regarding claim 4:
The piece type ball screw according to claim 1, wherein a second protruding portion (48; FIG. 3, 4, 7) is formed in at least a part of an outer region of an entrance/exit port of a ball passage of the return groove in the piece body so as to protrude in the direction orthogonal to the circumferential direction of the nut (¶ [0028], “The body 34 also has opposite ends 46 with projecting portions 48 extending radially inwardly to form ball deflectors, as shown, which serve to facilitate smooth entrance of the balls 30 into the groove 40” [emphasis], the “radially inward” direction being orthogonal to the circumferential direction ).
Regarding claim 5:
The piece type ball screw according to claim 3, wherein the protruding portion is arranged in a space between an outer peripheral surface of the screw shaft and an inner peripheral surface of the nut (¶ [0028], “The body 34 also has opposite ends 46 with projecting portions 48 extending radially inwardly to form ball deflectors, as shown, which serve to facilitate smooth entrance of the balls 30 into the groove 40” [emphasis], the location required to “facilitate the smooth entrance of the balls” being in a space corresponding to the track path 28 which is located between the screw and nut, see in FIG. 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (U.S. Patent No. 6,454,042 B2; “Yoshida”) in view of Heck.
Yoshida discloses:
Regarding claim 1:
A piece type ball screw (20) comprising: 
a screw shaft (21) with a spiral external thread groove (25) on an outer peripheral surface (at 25in  FIG. 1A), a nut (22) which is fitted onto the screw shaft (depicted in FIG. 1A) and has a spiral internal thread groove (26) on an inner peripheral surface (at 26; FIG. 1B), 
a plurality of rolling elements (23) rotatably arranged in a track path (27; FIG. 1B) formed between the external thread groove and the internal thread groove (FIG. 1B depicts path 27 as being defined between threads 25 and 26); and 
a piece member (24) which is attached to the nut and connects the internal thread grooves to each other (via return groove 28, see in FIG. 1B-1C, 4A), 
wherein the piece member includes a piece body (at 24 in e.g. FIG. 3A, 3B) in which a return groove (28) connecting the internal thread grooves is formed (depicted in FIG. 4A) and a pair of engaging portions (31) which are provided on the piece body, extend in opposite directions in a circumferential direction of the nut (FIG. 2C depicts the engaging portions extending in opposite directions along the track path 27 i.e. in the circumferential direction), and engage with the internal thread groove of the nut 
a joint portion between the piece body and the engaging portion (joining portion between arms 31 and the body at 24 as seen in e.g. FIG. 3A, 3E).
However, Yoshida does not expressly disclose the joint portion having a fillet shape.
Heck teaches a joint portion (52; FIG. 7) having a fillet shape (at r in FIG. 7) to prevent/minimize stress crack propagation (¶ [0032]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshida such that its joint portion has a fillet shape, as taught by Heck, to prevent/minimize stress crack propagation.
Yoshida as modified above further teaches the following:
Regarding claim 3:
The piece type ball screw according to claim 1, wherein the engaging portion is formed with a first protruding portion (protruding portions defined by/around grooves 34, see in FIG. 3B) protruding in a direction orthogonal to the circumferential direction of the nut (axial direction, e.g. see in FIG. 2A and 2C).
Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656